Citation Nr: 0826212	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Jacques P. DePlois, 
Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1958 to 
August 1961 and from October 1962 to October 1979.  He died 
in January 2005.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Portland, Oregon, and that office forwarded the 
appeal to the Board.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Board finds that additional development of the evidence 
is required.  The appellant asserts that the veteran's 
pancreatic cancer, which caused his death, was due to 
exposure to Agent Orange during the Vietnam War.  See 
February 2005 claim for Dependency and Indemnity Compensation 
(DIC) benefits; see also December 2004 informal claim.  The 
veteran's DD Form 214 confirms he served in Vietnam during 
the Vietnam era, so it is presumed he was exposed to an 
herbicide agent - such as the dioxin in Agent Orange, while 
there.  38 C.F.R. § 3.307(a)(6), 3.313(a) (2007).

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002).  A service-connected disability is one that was 
incurred in or aggravated by active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2007).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2007).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2007).  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to death benefits, the appellant 
must somehow link the veteran's death to his military service 
- including by way of a service-connected disability.  Cf. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran's certificate of death indicates he died in 
January 2005, with the immediate cause of death listed as 
pancreatic cancer.  In addition, the death certificate also 
list post-traumatic stress disorder (PTSD) as a significant 
condition contributing to death, but not resulting in the 
underlying cause of death.

At the time of his death, the veteran was service connected 
for PTSD, rated as 
100-percent disabling; a low back disorder, rated as 20-
percent disabling; and a right ankle disorder, rated as 10-
percent disabling.  

Because it remains unclear just what role, if any, the 
veteran's service-connected PTSD played in his death, a 
medical opinion is needed to assist in making this important 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  A medical opinion will also assist in 
determining whether there is any link between the veteran's 
fatal pancreatic cancer and his exposure to Agent Orange 
while in Vietnam.  Id.

In addition, with regard to the Veterans Claims Assistance 
Act (VCAA), a notice letter is required to comply with the 
U.S. Court of Appeals for Veterans Claims' (Court's) recent 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), which held that for DIC benefits - including cause-
of-death claims, VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service-connected.  

Accordingly, the cause-of-death claim is REMANDED for the 
following development and consideration:

1.	Send the appellant-widow a VCAA notice letter that 
complies with the Court's recent decision in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
Specifically, this additional VCAA notice must 
include (1) a statement of the conditions for which 
the veteran was service connected at the time of 
his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim 
based on a previously service-connected condition 
(such as his PTSD); and (3) an explanation of the 
evidence and information required to substantiate a 
DIC claim based on a condition not yet service-
connected (such as his pancreatic cancer).  

2.	Contact and ask Dr. L.G., the signer of the death 
certificate, to provide a detailed explanation (the 
medical rationale) for his determination that the 
PTSD was a condition contributing to the veteran's 
death.  

3.	Subsequently, obtain a medical opinion to determine 
whether it is at least as likely as not (meaning 50 
percent or more probable) that:
a.)	the veteran's service-connected PTSD 
contributed substantially or materially to his 
death, or was otherwise of such severity as to 
have had a material influence in accelerating 
his death; or
b.)	his fatal pancreatic cancer relates back to 
his exposure to Agent Orange during his tour 
in Vietnam; or
c.)	whether, instead, his death from pancreatic 
cancer was more likely the result of factors 
unrelated to his military service.  

To facilitate making this important determination, 
have the designated physician review the claims 
file, including the death certificate, a complete 
copy of this remand, and medical records on file.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for 
and against a conclusion is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
designated VA physician should discuss the medical 
rationale of the opinion, whether favorable or 
unfavorable, based on the findings and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinion, please expressly indicate this and discuss 
why this is not possible or feasible.

4.	Then readjudicate the cause-of-death claim in light 
of the additional evidence.  If the claim is not 
granted to the appellant-widow's satisfaction, send 
her and her representative a supplemental statement 
of the case (SSOC) and give them an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



